

AMERIPRISE FINANCIAL
DEFERRED SHARE PLAN
FOR OUTSIDE DIRECTORS
As Amended and Restated Effective December 3, 2014






--------------------------------------------------------------------------------




AMERIPRISE FINANCIAL
DEFERRED SHARE PLAN
FOR OUTSIDE DIRECTORS
As Amended and Restated Effective December 3, 2014
Purpose
The purpose of the Plan is to (a) provide for the crediting of Deferred Share
Units to Eligible Directors in respect of services rendered by such individuals
as members of the Board, (b) permit Eligible Directors to elect to receive a
portion of their Eligible Compensation on a deferred basis, and (c) promote a
greater alignment of interests between Eligible Directors and the shareholders
of the Company. The Plan shall be unfunded for tax purposes.

Article 1
Definitions
For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this Article
1:
1.01.    “Affiliate” shall mean any entity other than the Company with whom the
Company would be considered a single employer under Sections 414(b) or 414(c) of
the Code; provided, however, that for determining whether a Termination of
Service has occurred, the language “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in such Code Sections.
1.02.    “Aggregate Vested Balance” shall mean, with respect to the Plan
Accounts of any Participant as of a given date, the sum of the amounts that have
become vested under the Participant’s Plan Accounts, as adjusted to reflect all
applicable dividends and all prior withdrawals and distributions, in accordance
with Article 3 and Article 4 and the provisions of the applicable Annual
Enrollment Materials.
1.03.    “Amended Distribution Election Form” shall mean the written form
required by the Committee to be signed and submitted by a Participant to effect
a permitted change in the Distribution Election previously made by the
Participant with respect to a Plan Account of the Participant.
1.04.    “Annual DSU Grant” shall mean the annual grant to an Eligible Director
of DSUs, which will be credited to a Director’s Grant Account on an annual basis
in accordance with Article 3.01.
1.05.    “Annual Election Form” shall mean the written form required by the
Committee to be signed and submitted by a Participant in connection with the
Participant’s deferral election with respect to a given Plan Year.
1.06.    “Annual Elective Deferral” shall mean the aggregate amount electively
deferred by a Participant in respect of a particular Plan Year under Article 4.

1

--------------------------------------------------------------------------------




1.07.    “Annual Elective Deferral Account” shall mean a notional, bookkeeping
account established under the Plan to reflect a Participant’s Annual Elective
Deferral for a Plan Year, as adjusted to reflect all applicable Investment
Adjustments and all prior withdrawals and distributions in accordance with
Article 5 and the provisions of the applicable Annual Enrollment Materials.
1.08.    “Annual Elective Deferral Account Interest Rate” shall mean Moody’s
Composite Yield on Seasoned Aaa Corporate Bonds, or such other rate as
determined by the Committee in its sole discretion.
1.09.    “Annual Enrollment Forms” shall mean, with respect to the portion of
any Plan Account that relates to a Participant’s Annual Elective Deferrals under
the Plan, the Annual Election Form and the Distribution Election Form (or the
Amended Distribution Election Form last signed and submitted by the Participant)
with respect to that Plan Account.
1.10.    “Annual Enrollment Materials” shall mean, for any Plan Year, the Annual
Enrollment Forms and any other forms, documents or materials concerning the
terms of any Annual DSU Grant or Annual Elective Deferral for such Plan Year.
1.11.    “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
the distribution of a Participant’s Plan Account under the Plan in the event of
the Participant’s death.
1.12.    “Beneficiary Designation Form” shall mean the Beneficiary Designation
Form or amended Beneficiary Designation Form last signed and submitted by a
Participant and accepted by the Committee.
1.13.    “Board” shall mean the board of directors of the Company.
1.14.    “Change in Control” shall mean any transaction or series of
transactions that constitutes a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, in each case within the meaning of Section 409A.
1.15.    “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.
1.16.    “Committee” shall mean the Nominating and Governance Committee of the
Board or such other committee designated by the Board to administer the Plan.
Any reference herein to the Committee shall be deemed to include any person to
whom any duty of the Committee has been delegated pursuant to Article 9.02.
1.17.    “Company” shall mean Ameriprise Financial, Inc., a Delaware
corporation, and any successor to all or substantially all of its assets or
business.
1.18.    “Company Stock” shall mean the common stock, par value $0.01 per share,
of the Company.

2

--------------------------------------------------------------------------------




1.19.    “Deferred Share Unit” or “DSU” shall mean a unit credited to a
Participant’s Grant Account in accordance with the terms and conditions of the
Plan and the Ameriprise Financial 2005 Incentive Compensation Plan, as amended
(the “2005 Plan”), or any successor plan thereto. Each DSU shall represent the
right to receive one share of Company Stock at the time or times designated in
the Plan.
1.20.    “Designation Date” shall mean the date or dates as of which a
designation of investment directions by a Participant pursuant to Article 5, or
any change in a prior designation of investment directions by a Participant
pursuant to Article 5, shall become effective. The Designation Date in any Plan
Year shall be determined by the Committee; provided, however, that each trading
day of the New York Stock Exchange shall be available as a Designation Date
unless the Committee selects different Designation Dates.
1.21.    “Disability” shall mean, with respect to a Participant, the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A.
1.22.    “Distribution Election” shall mean an election made in accordance with
Article 4.08.
1.23.    “Distribution Election Form” shall mean the written form required by
the Committee to be signed and submitted by a Participant with respect to a
Distribution Election.
1.24.    “Eligible Compensation” shall mean the annual cash Board or committee
retainer fees, annual chair retainer fees and any other cash compensation
payable to Eligible Directors, designated by the Committee in the applicable
Annual Enrollment Materials as eligible for deferral under the Plan for such
Plan Year.
1.25.    “Eligible Director” shall mean a member of the Board who is not also an
employee of the Company or any of its Affiliates.
1.26.    “Grant Account” shall mean a notional, bookkeeping account established
under the Plan to reflect all amounts credited with respect to a Participant’s
Annual DSU Grants or Pro Rata Annual DSU Grants in accordance with Article 3, as
adjusted to reflect all applicable earnings credited pursuant to Article 5.
1.27.    “Investment Adjustment” shall mean an adjustment made to the balance of
any Plan Account in accordance with Article 5 to reflect the performance of an
Investment Option pursuant to which the value of the Plan Account or portion
thereof is measured.
1.28.    “Investment Agent” shall mean the person appointed by the Committee or
the Trustee to invest the Plan Accounts of Participants, or if no person is so
designated, the Committee.
1.29.    “Investment Option” shall mean a hypothetical investment made available
under the Plan from time to time by the Committee for purposes of valuing Plan
Accounts. In the event that

3

--------------------------------------------------------------------------------




an Investment Option ceases to exist or is no longer to be an Investment Option,
the Committee may designate a substitute Investment Option for the discontinued
hypothetical investment.
1.30.    “Market Value” of a share of Company Stock shall mean the fair market
value thereof, which shall be the price per common share which is equal to the
closing price of Company Stock on the New York Stock Exchange (the “NYSE”) on
the applicable Reference Date. If at any time the Company Stock is no longer
listed or traded on the NYSE, the Market Value shall be calculated in such
manner as may be determined by the Committee in its good faith judgment from
time to time.
1.31.    “Newly Eligible Director” shall mean a member of the Board who becomes
eligible to participate in the Plan during a Plan Year and who has not
previously participated in the Plan or an elective or non-elective
account-balance deferred compensation arrangement (as defined for purposes of
Section 409A) of the Company or any Affiliate, to the extent permissible under
Section 409A.
1.32.    “Participant” shall mean any Eligible Director who commences
participation in the Plan and whose participation in the Plan has not
terminated. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an account balance under the Plan, even if he or
she has an interest in the Participant’s benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.
1.33.    “Plan” shall mean the Ameriprise Financial Deferred Share Plan for
Outside Directors, which shall be evidenced by this instrument and by the Annual
Enrollment Materials, as they may be amended from time to time.
1.34.    “Plan Account” shall mean, collectively, a Participant’s Grant Account
and a Participant’s Annual Elective Deferral Account, in each case as
established under the terms and conditions of the Plan.
1.35.    “Plan Year” shall mean the 12-month period beginning on January 1 of
each calendar year and ending on December 31 of such calendar year.
1.36.    “Pro Rata Annual DSU Grant” shall have the meaning set forth in Article
3.01(c).
1.37.    “Quarter” shall mean any of the four quarters of any financial year of
the Company as may be adopted from time to time and, unless and until the
financial year of the Company is changed, shall mean the quarters ending March
31, June 30, September 30 and December 31.
1.38.    “Reference Date” shall mean the date used to determine the Market Value
of a share of Company Stock for purposes of determining the number of DSUs to be
credited to a Participant’s Account. Unless otherwise determined by the
Committee and approved by the Board, the Reference Date shall be: (a) with
respect to an Annual DSU Grant, the day of the Company’s Annual Meeting of
Shareholders at which the shareholders elect directors to the Board; (b) with
respect to a Pro Rata Annual DSU Grant, the third trading day following the
release by the Company of its financial statements for the Quarter in which the
applicable Eligible Director first becomes an Eligible

4

--------------------------------------------------------------------------------




Director; (c) with respect to the portion of a Participant’s Annual Elective
Deferral that is notionally invested in DSUs in respect of any Quarter, the
third trading day following the release by the Company of its financial
statements for such Quarter; and (d) with respect to an Eligible Director’s
election pursuant to Article 5.07 to notionally invest a portion of the funds in
his or her Annual Elective Deferral Account in DSUs, the third trading day
following the release by the Company of its financial statements for the
applicable Quarter to which the election relates.
1.39.    “Section 409A” shall mean Section 409A of the Code, and the Treasury
Regulations promulgated and other official guidance issued thereunder.
1.40.    “Settlement Date” shall mean, unless otherwise determined by the
Committee, the date on which shares of Company Stock shall be delivered in
settlement of DSUs in accordance with Article 3 or Article 4, as applicable.
1.41.    “Termination of Service” shall mean a “separation from service” as
defined under Section 409A, as determined in accordance with the Company’s
Policy Regarding Section 409A Compliance.
1.42.    “Trust” shall mean a trust established in accordance with Article 10.
1.43.    “Trustee” shall mean the trustee of the Trust.
1.44.    “Unforeseeable Emergency” shall mean, with respect to a Participant, a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A.
Article 2
Eligibility
2.01.    Eligibility. All Eligible Directors shall participate in the Plan. An
Annual DSU Grant or Pro Rata Annual DSU Grant will be credited to the Grant
Account of each Eligible Director on an annual basis pursuant to Article 3.01.
In addition, each Eligible Director may elect to make an Annual Elective
Deferral in respect of each Plan Year in accordance with Article 4.
Article 3
Annual DSU Grants


3.01.    Annual DSU Grants.
(a)    Establishment of Grant Account. A Grant Account will be established under
the Plan for each Eligible Director at the time that he or she becomes an
Eligible Director.
(b)    Crediting of Annual DSU Grant. An Annual DSU Grant will be made on the
date of the Company’s Annual Meeting of Shareholders to all persons who are
Eligible Directors

5

--------------------------------------------------------------------------------




on such date (i.e., Eligible Directors who are re-elected to the Board on such
date or who are first elected to the Board on such date); provided, however,
that in the event of a contested election, a member of the Board who is not
re-elected to the Board at the Company’s Annual Meeting of Shareholders shall
not be treated as an Eligible Director as of the Reference Date. The value of,
or number of DSUs subject to, an Annual DSU Grant shall be determined by the
Board, in its sole discretion. In the event that the Board specifies the value
of an Annual DSU Grant, the number of DSUs subject to such Annual DSU Grant will
equal the quotient determined by dividing: (i) the value determined by the
Board; by (ii) the Market Value of a share of Company Stock on the Reference
Date for such Annual DSU Grant.
(c)    Crediting of Pro Rata Annual DSU Grant. An Eligible Director who first
becomes an Eligible Director other than at the Company’s Annual Meeting of
Shareholders will be eligible to receive a “Pro Rata Annual DSU Grant.” The Pro
Rata Annual DSU Grant will be credited to the Eligible Director’s Grant Account
on the Reference Date for such Pro Rata Annual DSU Grant. The value of, or
number of DSUs subject to, a Pro Rata Annual DSU Grant shall be determined by
the Board, in its sole discretion. In the event that the Board specifies the
value of a Pro Rata Annual DSU Grant, the number of DSUs subject to such Pro
Rata Annual DSU Grant will equal the quotient determined by dividing: (i) the
value determined by the Board; by (ii) the Market Value of a share of Company
Stock on the Reference Date for such Pro Rata Annual DSU Grant.
(d)    Revocability of Annual DSU Grant. An Annual DSU Grant is revocable until
the date upon which the DSUs are credited to the Participant’s Grant Account.
(e)    Effective of Subsequent Employment. A Participant who becomes an employee
of the Company or any of its Affiliates, or who, as a result of a determination
by the Committee, shall no longer be eligible to continue to participate in the
Plan, shall not be entitled to receive any additional Annual DSU Grants under
this Article 3.01 in respect of any of his or her future services. DSUs already
credited to any such Participant’s Grant Account in respect of past Annual DSU
Grants shall remain governed by the Plan and the Annual Enrollment Forms on file
for such Participant, and such Participant shall be entitled to continue to have
DSUs credited to such Participant’s Grant Account under Articles 5.03 and 5.04
until such Participant’s Settlement Date.
3.02.    Vesting. A Participant shall be vested in his or her Annual DSU Grant
in respect of each given Plan Year as set forth in the Annual Enrollment
Materials for such Plan Year. The vesting terms of the Annual DSU Awards set
forth in the Annual Enrollment Materials shall be established by the Committee
in its sole discretion and may vary for each Participant and each Plan Year.
Notwithstanding anything to the contrary contained in the Plan or any of the
Annual Enrollment Materials, the Committee shall have the authority, exercisable
in its sole discretion, to accelerate the vesting of any amounts credited to any
Grant Account of any Participant.
3.03.    Payment Medium. Except as may be otherwise determined by the Committee:
(a) the distribution of a Participant’s Grant Account will be made in Company
Stock; and (b) all distributions under the Plan in the form of Company Stock
shall be distributed pursuant to the 2005 Plan, or any successor plan thereto,
and will count against the limit on the number of shares of Company Stock
available for distribution thereunder.

6

--------------------------------------------------------------------------------




3.04.    Payment of Grant Accounts. Except as otherwise provided by Article 7,
the portion of a Participant’s Grant Account that relates to the Participant’s
Annual DSU Grant shall be distributed in a lump sum at the end of the Quarter
immediately following the Quarter in which the Participant’s Termination of
Service occurs.
Article 4
Annual Elective Deferrals


4.01.    Enrollment Requirements for Annual Elective Deferrals. As a condition
to being eligible to make an Annual Elective Deferral for any Plan Year, each
Eligible Director shall be required to complete, execute and return to the
Committee each of the required Annual Enrollment Forms no later than the last
day of the immediately preceding Plan Year or such earlier date as the Committee
may establish from time to time, and in accordance with the requirements of
Section 409A. Notwithstanding the foregoing, in the case of a Newly Eligible
Director, in order to be eligible to make an Annual Elective Deferral for the
Participant’s first Plan Year, such Eligible Director shall be required to
complete, execute and return to the Committee or its designee each of the
required Annual Enrollment Forms no later than 30 days following the date on
which such Eligible Director first becomes eligible to participate in the Plan
or such earlier date as the Committee may establish from time to time. If an
Eligible Director fails to meet all such requirements within the specified time
period with respect to any Plan Year, the Eligible Director shall not be
eligible to make any deferrals for that Plan Year. An Eligible Director’s Annual
Election Form shall be irrevocable once filed with the Committee, and may only
be suspended pursuant to Article 4.06.


4.02.    Annual Elective Deferrals.


(a)    Deferral Election. The Committee shall have sole discretion to determine
the terms and conditions applicable to the Annual Elective Deferral. To the
extent permitted by the Committee and subject to the terms and conditions
provided by the Committee, a Participant for a given Plan Year may make an
election to defer the receipt of all or a portion of his or her Eligible
Compensation for services rendered during that Plan Year. The Participant’s
election shall be evidenced by an Annual Election Form completed and submitted
to the Committee in accordance with the procedures as may be established by the
Committee in its sole discretion.


(b)    Minimum and Maximum Deferrals. The Committee may from time to time
designate in the Annual Enrollment Materials for a given Plan Year a minimum or
maximum amount or percentage of Eligible Compensation that an Eligible Director
may elect to defer under the Plan with respect to that Plan Year.
(c)    Deferral Designations. An Eligible Director may designate the amount of
the Annual Elective Deferral to be deducted from his or her Eligible
Compensation as specified in the applicable Annual Enrollment Materials for a
given Plan Year, which may provide for deferrals to be expressed as either a
percentage or a fixed dollar amount of a specified item of Eligible Compensation
expected by the Participant, as determined by the Committee. If an Eligible
Director designates the Annual Elective Deferral to be deducted from any item of
Eligible Compensation as a fixed dollar amount and such fixed dollar amount
exceeds the amount of such item of Eligible

7

--------------------------------------------------------------------------------




Compensation actually payable to the Eligible Director, the entire amount of
such item of Eligible Compensation shall be withheld.
(d)    Deferral Deductions. Annual Elective Deferral shall be deducted from the
items of Eligible Compensation as follows: (i) for periodic payments (e.g.,
meeting fees), in substantially equivalent amounts from each periodic payment
during the Plan Year; and (ii) for one-time payments (e.g., annual retainers),
at the time the compensation would otherwise have been paid to the Participant.
4.03.    Commencement of Participation. Provided an Eligible Director has met
all enrollment requirements set forth in the Plan in respect of a particular
Plan Year and any other requirements imposed by the Committee, including signing
and submitting all Annual Enrollment Forms to the Committee within the specified
time period, the Eligible Director’s designated deferrals shall commence as of
the first day of the particular Plan Year. In the case of a Newly Eligible
Director, designated deferrals shall commence as of the date such Newly Eligible
Director’s Annual Enrollment Forms are received by the Committee, which shall be
no later than 30 days following the date on which such individual first became
eligible to participate in the Plan, and such Annual Election Form shall apply
only with respect to the Eligible Compensation earned for services performed
subsequent to the time such Annual Election Form is received by the Committee.
For this purpose, an election will be deemed to apply to compensation paid for
services performed subsequent to the time such Annual Election Form is received
by the Committee provided that the election applies to the portion of the
compensation equal to the total amount of the Eligible Compensation for the
current Plan Year multiplied by the ratio of the number of days remaining in the
Plan Year after the election over the total number of days in the Plan Year. If
an Eligible Director fails to meet all such requirements within the specified
time period with respect to any Plan Year, the Eligible Director shall not be
eligible to make any deferrals for that Plan Year.
4.04.    Crediting of Account. Except as determined otherwise by the Committee,
the Annual Elective Deferral shall be credited on a quarterly basis to the
Participant’s Annual Elective Deferral Account, with such crediting to occur on
the Reference Date in respect of each Quarter.
4.05.    Subsequent Plan Year Annual Elective Deferrals. The Annual Enrollment
Forms submitted by a Participant in respect of such Participant’s elective
deferrals for a particular Plan Year will not be effective with respect to any
subsequent Plan Year. If an Eligible Director is eligible to make elective
deferrals under the Plan for a subsequent Plan Year and the required Annual
Enrollment Forms are not timely delivered for the subsequent Plan Year, the
Participant shall not be eligible to make any elective deferrals with respect to
such subsequent Plan Year.
4.06.    Suspension of Deferrals.
(a)    Unforeseeable Emergencies. If a Participant experiences an Unforeseeable
Emergency, the Participant may petition the Committee to suspend any deferrals
required to be made by the Participant. A petition shall be made on the form
required by the Committee to be used for such request and shall include all
financial information requested by the Committee in order to make a
determination on such petition, as determined by the Committee in its sole
discretion. Subject to the requirements of Section 409A, the Committee shall
determine, in its sole discretion,

8

--------------------------------------------------------------------------------




whether to approve the Participant’s petition. If the petition for a suspension
is approved, suspension shall take effect upon the date of approval.
Notwithstanding the foregoing, the Committee shall not have any right to approve
a request for suspension of deferrals if such approval (or right to approve)
would cause the Plan to fail to comply with, or cause a Participant to be
subject to a tax under the provisions of Section 409A.
(b)    Disability. From and after the date that a Participant is deemed have
suffered a disability, any standing deferral election of the Participant shall
automatically be suspended and no further deferrals shall be made with respect
to the Participant. For this purpose, “disability” shall mean any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months.
(c)    Resumption of Deferrals. If deferrals by a Participant have been
suspended during a Plan Year due to an Unforeseeable Emergency or a disability,
the Participant will not be eligible to make any further deferrals in respect of
that Plan Year. The Participant may be eligible to make deferrals for subsequent
Plan Years provided the Participant is selected to make deferrals for such
subsequent Plan Years and the Participant complies with the election
requirements under the Plan.
4.07.    Vesting. A Participant shall be vested in her or her Annual Elective
Deferrals as of the date such amounts are credited to such Participant’s Annual
Elective Deferral Account.
4.08.    Distribution Election.
(a)    Initial Elections. A Participant shall make a Distribution Election at
the time he or she completes his or her Annual Election Form with respect to a
given Plan Year as to the time and form (lump sum or installments) of the
distribution of the Participant’s Annual Elective Deferral Account, within the
options permitted under the Annual Enrollment Materials for that Plan Year. If a
Participant elects to be paid in installments, then the amount of each
installment payment shall be equal to the value of the Participant’s respective
Annual Elective Deferral Account for that Plan Year divided by the number of
installments remaining to be paid.
(b)    Subsequent Elections. Subject to any restrictions that may be imposed by
the Committee, a Participant may amend his or her Distribution Election with
respect to his or her Annual Elective Deferral Account by completing and
submitting to the Committee within such time frame as the Committee may
designate, an Amended Distribution Election Form; provided, however, such
Amended Distribution Election Form (i) is submitted no later than a date
specified by the Committee in accordance with the requirements of Section 409A
(which shall be not less than 12 months before the original distribution date
(or original initial distribution date in the case of installment
distributions)), (ii) shall not take effect until 12 months after the date on
which such Amended Distribution Election Form becomes effective, and (iii)
specifies a new distribution date (or a new initial distribution date in the
case of installment distributions) that is no sooner than five years after the
original distribution date (or the original initial distribution date in the
case of installment distributions), or such later date specified by the
Committee.

9

--------------------------------------------------------------------------------




4.09.    Payment Medium. The distribution of a Participant’s Annual Elective
Deferral Account will be paid in cash; provided, however, that, except as may be
otherwise determined by the Committee: (a) the distribution of any portion of a
Participant’s Annual Elective Deferral Account that is notionally invested in
Company Stock will be made in Company Stock; and (b) all distributions under the
Plan in the form of Company Stock shall be distributed pursuant to the 2005
Plan, or any successor plan thereto, and will count against the limit on the
number of shares of Company Stock available for distribution thereunder.
4.10.    Payment of Annual Elective Deferral Accounts. Except as otherwise
provided by Article 7, the distribution of a Participant’s Annual Elective
Deferral Account shall be made in accordance with the Participant’s election in
effect as of the applicable specified event or the date of the Participant’s
Termination of Service.
Article 5
Investment Elections
5.01.    Investment Options.
(a)    Establishment. The Committee shall establish from time to time the
Investment Option(s) that will be available under the Plan. At any time, the
Committee may, in its discretion, add one or more additional Investment Options
under the Plan, and in connection with any such addition, may permit
Participants to select from among the then-available Investment Options under
the Plan to measure the value of such Participants’ Plan Accounts. In addition,
the Committee, in its sole discretion, may discontinue any Investment Option at
any time, and provide for the portions of Participants’ Plan Accounts and future
deferrals designated to the discontinued Investment Option to be reallocated to
another Investment Option(s). Except as otherwise determined by the Committee,
the Investment Options available under the Plan will be DSUs and an investment
earning the Annual Elective Deferral Account Interest Rate.
(b)    Investment Direction.
(i)    Subject to such limitations, operating rules and procedures as may from
time to time be required by law; imposed by the Committee, the Trustee or their
designated agents; contained elsewhere in the Plan; or set forth in any Annual
Enrollment Materials, each Participant may communicate to the Investment Agent a
direction (in accordance with this Article 5) as to how his or her Plan Accounts
should be deemed to be invested among the Investment Options made available by
the Committee; provided, however, that unless provided otherwise in the Annual
Enrollment Materials, a Participant shall only be able to designate the
Investment Options that shall apply to all or a portion of his or her Annual
Elective Deferrals. The Participant’s investment directions shall designate the
percentage (in any whole percent multiples, which must total 100 percent) of the
portion of the subsequent contributions to the Participant’s Annual Elective
Deferral Accounts which is requested to be deemed to be invested in such
Investment Options, and shall be subject to the rules set forth below. The
Investment Agent shall invest the assets of the Participant’s Plan Accounts in
accordance with the directions of the Participant except to the extent that the
Committee directs it to the contrary. The Committee has the authority, but not
the requirement, in its sole and absolute discretion, to direct that a
Participant’s Plan Accounts be invested among such

10

--------------------------------------------------------------------------------




investments as it deems appropriate and advisable, which investments need not be
the same for each Participant.
(ii)    If a Participant elects to notionally invest a portion of his or her
Annual Elective Deferral in DSUs, the number of DSUs that will be credited to a
Participant’s Annual Elective Deferral Account in respect of his or her Annual
Elective Deferral will be determined quarterly on the Reference Date and
credited to such Participant’s Annual Elective Deferral Account as of such date,
and will be equal to the quotient obtained by dividing (A) the amount of the
Annual Elective Deferral for such Quarter that the Participant has notionally
elected to invest in DSUs by (B) the Market Value of a share of Company Stock on
the Reference Date for such Quarter.
(c)    Form of Investment Direction. Any initial or subsequent investment
direction shall be in writing to the Investment Agent on a form supplied by the
Company, or, as permitted by the Investment Agent, may be by oral designation or
electronic transmission designation to the Investment Agent. A designation shall
be effective: (i) as of the Designation Date the direction is received and
accepted by the Investment Agent if so received before the market close for the
NYSE on such Designation Date, to the extent practicable; or (ii) as of the
Designation Date next following the date the direction is received and accepted
by the Investment Agent if not received before the market close for the NYSE on
such Designation Date, or as soon thereafter as administratively practicable,
subject to the Committee’s right to override such direction. The Participant
may, if permitted by the Committee, make an investment direction to the
Investment Agent for his or her existing Plan Accounts as of a Designation Date
and a separate investment direction to the Investment Agent for contribution
credits to his or her Plan Accounts occurring after the Designation Date.
(d)    Effect of Investment Direction. All amounts credited to a Participant’s
Plan Accounts shall be invested in accordance with the then effective investment
direction, unless the Committee directs otherwise. Unless otherwise changed by
the Committee, an investment direction shall remain in effect until the
Participant’s Plan Accounts are distributed or forfeited in their entirety, or
until a subsequent investment direction is received and accepted by the
Investment Agent.
(e)    Change of Investment Direction.
(i)    Subject to the limitations in Article 5.01(e)(ii), if a Participant files
an investment direction with the Investment Agent for his or her existing Plan
Accounts as of a Designation Date which is received and accepted by the
Investment Agent and not overridden by the Committee, then the Participant’s
existing Plan Accounts shall be deemed to be reallocated as of the next
Designation Date (or as soon thereafter as administratively practicable) among
the designated Investment Options according to the percentages specified in such
investment direction. Unless otherwise changed by the Committee, an investment
direction shall remain in effect until the Participant’s Plan Accounts are
distributed or forfeited in their entirety, or until a subsequent investment
direction is received and accepted by the Investment Agent.
(ii)    A Participant may, on a Quarterly basis, elect to reallocate a portion
of his or her Annual Elective Deferral Account from another Investment Option
into DSUs at such times as the Committee may designate by completing and
submitting to the Committee an investment change on a form provided by the
Committee for such purpose, and in accordance with such

11

--------------------------------------------------------------------------------




procedure and time frames as may be established from time to time at the sole
discretion of the Committee. In connection with any such election, the
Participant’s Annual Elective Deferral Account will be debited by the amount the
Participant designates for notional investment in DSUs (the “DSU Investment
Amount”), and the Participant’s Annual Elective Deferral Account will be
increased by a number of DSUs determined by dividing the DSU Investment Amount
by the Market Value of a share of Company Stock on the applicable Reference
Date. Notwithstanding anything to the contrary in the Plan, a Participant may
not at any time reallocate to another Investment Option the amounts credited to
the Participant’s Grant Account pursuant to Article 3 or the portion of the
Participant’s Annual Elective Deferral that he or she elects to notionally
invest in DSUs pursuant to this Article 5, in each case as adjusted pursuant to
Articles 5.03 and 5.04.
(f)    Limits on Investment Direction. The Committee, in its sole discretion,
may place limits on a Participant’s ability to make changes with respect to any
Investment Options.
(g)    Invalid Investment Direction. If the Investment Agent receives an initial
or subsequent investment direction with respect to Plan Accounts which it deems
to be incomplete, unclear or improper, or which is unacceptable for some other
reason (determined in the sole and absolute discretion of the Investment Agent),
the Participant’s investment direction for such Plan Accounts then in effect
shall remain in effect (or, in the case of a deficiency in an initial investment
direction, the Participant shall be deemed to have filed no investment
direction) until the Participant files an investment direction for such Plan
Accounts acceptable to the Investment Agent.
(h)    Default Investment Direction. If the Investment Agent does not possess
valid investment directions covering the full balance of a Participant’s Plan
Accounts or subsequent contributions thereto (including, without limitation,
situations in which no investment direction has been filed, situations in which
the investment direction is not acceptable to the Investment Agent under
Article 5.01(g), or situations in which some or all of the Participant’s
designated investments are no longer permissible Investment Options), the
Participant shall be deemed to have directed that the undesignated portion of
the Plan Accounts be invested in the Investment Option that earns interest at
the Annual Elective Deferral Account Interest Rate or similar short-term
investment fund; provided, however, the Committee may provide for the
undesignated portion to be allocated to or among the Investment Option(s) that
the Participant did designate in the same proportion as the designated portion,
or may provide for any other allocation method it deems appropriate, in its
discretion.
(i)    Indemnity for Investment Direction. None of the Company, its directors
and employees (including, without limitation, each member of the Committee), the
Trustee and their designated agents and representatives shall have any liability
whatsoever for the investment of a Participant’s Plan Accounts, or for the
investment performance of a Participant’s Plan Accounts. Each Participant, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company, its directors and employees (including, without
limitation, each member of the Committee), the Trustee and their designated
agents and representatives from any losses or damages of any kind (including,
without limitation, lost opportunity costs) relating to the investment of a
Participant’s Plan Accounts. The Investment Agent shall have no liability
whatsoever for the investment of a Participant’s Plan Accounts, or for the
investment performance of a Participant’s

12

--------------------------------------------------------------------------------




Plan Accounts, other than as a result of the failure to follow a valid and
effective investment direction. Each Participant, as a condition to his or her
participation hereunder, agrees to indemnify and hold harmless the Investment
Agent, and its agents and representatives, from any losses or damages of any
kind (including, without limitation, lost opportunity costs) relating to the
investment of a Participant’s Plan Accounts, other than as a result of the
failure to follow a valid and effective investment direction.
5.02.    Adjustment of Accounts. While a Participant’s Plan Accounts do not
represent the Participant’s ownership of, or any ownership interest in, any
particular assets, the Participant’s Plan Accounts shall be adjusted in
accordance with the Investment Option(s), subject to the conditions and
procedures set forth herein or established by the Committee from time to time.
Any notional cash earnings generated under an Investment Option (such as
interest and cash dividends and distributions) shall, at the Committee’s sole
discretion, either be deemed to be reinvested in that Investment Option or
reinvested in one or more other Investment Option(s) designated by the
Committee. All notional acquisitions and dispositions of Investment Options
under a Participant’s Plan Accounts shall be deemed to occur at such times as
the Committee shall determine to be administratively feasible in its sole
discretion and the Participant’s Plan Accounts shall be adjusted accordingly. In
addition, a Participant’s Plan Accounts may be adjusted from time to time, in
accordance with procedures and practices established by the Committee, in its
sole discretion, to reflect any notional transactional costs and other fees and
expenses relating to the deemed investment, disposition or carrying of any
Investment Option for the Participant’s Plan Accounts.
5.03.    Crediting of Earnings on DSUs. A Participant’s Plan Accounts shall,
from time to time during such Participant’s period of participation under the
Plan, including during the period following the Participant’s Termination of
Service and until the Settlement Date, be credited on each dividend payment date
in respect of Company Stock with additional DSUs, the number of which shall be
equal to the quotient determined by dividing (a) the product determined by
multiplying (i) 100 percent of each dividend declared and paid by the Company on
the Company Stock on a per share basis by (ii) the number of DSUs recorded in
the Participant’s Plan Accounts on the record date for the payment of any such
dividend, by (b) the Market Value of a share of Company Stock on the dividend
payment date for such dividend.
5.04.    Anti-Dilution Adjustment. In the event of a change in the outstanding
shares of Company Stock by reason of any stock split, stock dividend, split-up,
split-off, spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination, subdivision or exchange of shares, a sale by the
Company of all or part of its assets, any distribution to stockholders other
than a normal cash dividend, or other extraordinary or unusual event, the
Committee shall make such adjustment in the class and number of DSUs credited to
Participants’ Plan Accounts to reflect any such change as may be determined to
be appropriate by the Committee, and such adjustments shall be final, conclusive
and binding for all purposes of the Plan. Any adjustments or substitutions under
this Article 5.04 shall conform to the requirements of Section 409A.
5.05.    Valuation of Accounts Pending Distribution. To the extent that the
distribution of any portion of any Plan Account is deferred, whether pursuant to
the terms of the Plan or any Annual

13

--------------------------------------------------------------------------------




Enrollment Materials, or for any other reason, any amounts remaining to the
credit of a Plan Account shall continue to be adjusted pursuant to this Article
5.
Article 6
Beneficiary Designation
6.01.    Beneficiary. The Committee shall determine, in its sole discretion,
whether a Participant shall have the right to designate his or her Beneficiary
to receive any benefits payable under the Plan upon the death of a Participant.
The Beneficiary designated under the Plan may be the same as or different from
the beneficiary designation under any other plan or arrangement in which the
Participant participates.
6.02.    Beneficiary Designation; Change. A Participant shall designate his or
her Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee. Provided that the Committee provides for a
Beneficiary designation, a Participant shall have the right to change a
Beneficiary by completing, signing and submitting to the Committee an amended
Beneficiary Designation Form in accordance with the Committee’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of an amended Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.
6.03.    Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee.
6.04.    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, if the Committee does not provide for Beneficiary
designation or if the designated Beneficiary predeceases the Participant, then
the benefits remaining under the Plan to be paid to a Beneficiary shall be
payable to the person or persons surviving the Participant in the following
order: (a) the Participant’s spouse, if he or she was married at the time of
death; or (b) the executor or personal representative of the Participant’s
estate.
6.05.    Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to the Plan, to the extent
permissible under Section 409A, the Committee shall have the right, exercisable
in its discretion, to cause the Company to withhold such payments until this
matter is resolved to the Committee’s satisfaction.
6.06.    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under the Plan with respect to the Participant.

14

--------------------------------------------------------------------------------




Article 7
Effects of Certain Events


7.01.    Death. In the case of a Participant’s death, all amounts credited to
the Plan Accounts of the affected Participant shall be 100 percent vested.
Notwithstanding anything to the contrary in a Participant’s Distribution
Election or otherwise, if a Participant dies before he or she has received a
complete distribution of his or her Plan Accounts, the Participant’s Beneficiary
shall receive the balance of the Participant’s Plan Accounts, which shall be
payable to the Participant’s Beneficiary in a lump sum within 90 days of the
date of the Participant’s death, or such later date permissible under Section
409A.
7.02.    Disability. In the case of a Participant’s Disability, all amounts
credited to the Participant’s Plan Accounts shall be 100 percent vested.
Notwithstanding anything to the contrary in a Participant’s Distribution
Election or otherwise, a Participant suffering a Disability shall receive the
balance of his or her Plan Accounts, which shall be paid in a lump sum within 90
days of the date that the Participant became disabled, or by such later date
permissible under Section 409A.
7.03.    Other Termination of Service. As of the date of a Participant’s
Termination of Service for any reason other than Disability or death, the
amounts credited to each of the Participant’s Plan Accounts shall be reduced by
the amount which has not become vested in accordance with the vesting provisions
set forth herein and in the Annual Enrollment Materials applicable to such Plan
Account, and such unvested amounts shall be forfeited by the Participant.
Notwithstanding anything to the contrary in a Participant’s Distribution
Election or otherwise, in the event of a Participant’s Termination of Service
for any reason other than Disability or death, the portion of the Participant’s
Aggregate Vested Balance will be distributed in either a lump sum or
substantially equivalent annual installments, as specified by the Participant in
his or her Distribution Election Forms:
(d)    For Plan Years commencing prior to 2015, commencing in accordance with
the Participant’s Distribution Election Forms and the administrative guidelines
determined by the Committee; or
(e)    For Plan Years commencing after 2014, commencing, in accordance with
administrative guidelines determined by the Committee, at the end of the Quarter
immediately following the Quarter in which the Participant’s Termination of
Service occurs.
7.04.    Change in Control. Upon the occurrence of a Change in Control of the
Company, all amounts credited to any and all Plan Accounts of each Participant
as of the effective date of such Change in Control shall become immediately 100
percent vested. Notwithstanding anything to the contrary set forth in a
Participant’s Distribution Election Form or the Plan, upon the occurrence of a
Change in Control, the Company will distribute all previously undistributed Plan
Accounts to Participants (or their Beneficiaries, as the case may be), as soon
as administratively practicable following the effective date of such Change in
Control, but in no event later than 90 days thereafter.

15

--------------------------------------------------------------------------------




7.05.    Unforeseeable Emergency. In the event that a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to receive a
partial or full payout of amounts credited to one or more of the Participant’s
Plan Accounts. The Committee shall determine, in its sole discretion, whether
the requested payout shall be made, the amount of the payout and the Plan
Accounts from which the payout will be made; provided, however, that the payout
shall not exceed the lesser of the Participant’s Aggregate Vested Balance or the
amount reasonably needed to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution.
In making its determination under this Article 7.05, the Committee shall be
guided by the requirements of Section 409A and any other related prevailing
legal authorities, and the Committee shall take into account the extent to which
a Participant’s Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by the liquidation by
the Participant of his or her assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). If, subject to the
sole discretion of the Committee, the petition for a payout is approved, the
payout shall be made within 90 days of the date of the Unforeseeable Emergency.
7.06.    Plan Termination. In the event of a termination of the Plan pursuant to
Article 8.02 as it relates to any Participant, then subject to Article 5.05, all
amounts credited to each of the Plan Accounts of each affected Participant shall
be 100 percent vested and shall be paid to the Participant or, in the case of
the Participant’s death, to the Participant’s Beneficiary, in a lump sum. Such
lump-sum payment shall be made 13 months after such termination (or such earlier
or later date permitted under Section 409A), notwithstanding any elections made
by the Participant, and the Annual Election Forms relating to each of the
Participant’s Plan Accounts shall terminate upon full payment of such Aggregate
Vested Balance, except that the Company shall not have any right to so
accelerate the payment of any amount to the extent such right would cause the
Plan to fail to comply with, or cause a Participant or such Participant’s
Beneficiary to be subject to a tax under, the provisions of Section 409A.
7.07.    Permitted Accelerations. Accelerated payment of all or any portion of a
Participant’s benefit under the Plan prior to the date that such amount would
otherwise be payable to the Participant pursuant to the terms of the Plan is
prohibited except to the extent that such accelerated payment is permitted under
Section 409A and the Company’s Policy Regarding Section 409A Compliance.
7.08.    Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations to a
Participant and his or her Beneficiary under the Plan.


Article 8
Amendment and Termination
8.01.    Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by the actions of the Committee; provided, however, that (a) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Aggregate Vested Balance at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Service as of the effective date of the amendment or
modification, (b) no amendment

16

--------------------------------------------------------------------------------




or modification may be made if such amendment or modification would cause the
Plan to fail to comply with, or cause a Participant or his or her Beneficiary to
be subject to tax under, the provisions of Section 409A, and (c) except as
specifically provided in Article 8.02, no amendment or modification shall be
made after a Change in Control which adversely affects the vesting, calculation
or payment of benefits hereunder or diminishes any other rights or protections
any Participant or Beneficiary would have had but for such amendment or
modification, unless each affected Participant or Beneficiary consents in
writing to such amendment.
8.02.    Termination. Although the Company may anticipate that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future. Accordingly, the Committee reserves the right to discontinue its
sponsorship of the Plan and to terminate the Plan; provided, however, that (a)
all plans that are aggregated with the Plan for purposes of Section 409A are
also terminated; and (b) the Plan is not terminated proximate to a downturn in
the financial health of the Company, or any entity other than the Company with
whom the Company would be considered a single employer under Sections 414(b) or
414(c) of the Code. In the event of a termination described in this Article
8.02, no new deferred compensation plans may be established by the Company for a
minimum period of three years following the termination and liquidation of the
Plan if such new plan would be aggregated with the Plan under Section 409A. For
the avoidance of doubt, subject to the limitations in Article 8.01, the
Committee may at any time terminate the Plan; provided, however, if payment is
accelerated in connection with such termination then the Plan must be terminated
in manner that complies with Section 409A.
Article 9
Administration
9.01.    Committee Duties. The Plan shall be administered by the Committee.
Members of the Committee may be Participants under the Plan. The Committee shall
also have the discretion and authority to (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan, and (b) decide or resolve any and all questions including interpretations
of the Plan, as may arise in connection with the Plan. Any individual serving on
the Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.
9.02.    Agents. In the administration of the Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to the Company.
9.03.    Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

17

--------------------------------------------------------------------------------




9.04.    Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee, and any agent to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to the Plan,
except in the case of willful misconduct by the Committee or any of its members
or any such agent.
Article 10
Trust
10.01.    Establishment of the Trust. The Company may establish one or more
Trusts to which the Company may transfer such assets as it determines in its
sole discretion to assist in meeting its obligations under the Plan.
10.02.    Interrelationship of the Plan and the Trust. The provisions of the
Plan and the relevant Annual Enrollment Materials shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Company, Participants and the creditors of
the Company to the assets transferred to the Trust.
10.03.    Distributions from the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
the Plan.
Article 11
Miscellaneous
11.01.    Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Section 401(a) of the Code. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent. All Plan Accounts and all credits and other adjustments to such
Plan Accounts shall be bookkeeping entries only and shall be utilized solely as
a device for the measurement and determination of amounts to be paid under the
Plan. No Plan Accounts, credits or other adjustments under the Plan shall be
interpreted as an indication that any benefits under the Plan are in any way
funded.
11.02.    Section 409A. It is intended that the Plan (including all amendments
thereto) comply with provisions of Section 409A, so as to prevent the inclusion
in gross income of any benefits accrued hereunder in a taxable year prior to the
taxable year or years in which such amount would otherwise be actually
distributed or made available to the Participants. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent and the Company’s Policy Regarding Section 409A Compliance.
Notwithstanding the terms of Article 3 or Article 4, as applicable, to the
extent that a distribution to a Participant who is a Specified Employee at the
time of his or her Termination of Service is required to be delayed by six
months pursuant to Section 409A, such distribution shall be made no earlier than
the first day of the seventh month following the Participant’s Termination of
Service. The amount of such payment will equal the sum of the payments that
would have been paid to the Specified Employee during the six-month period
immediately following the Specified Employee’s Termination of Service had the
payment commenced as of such date. If the Specified Employee elected to receive
installment payments,

18

--------------------------------------------------------------------------------




the remaining balance of the Specified Employee’s Plan Accounts shall be paid in
substantially equivalent installments. For purposes of this paragraph,
“Specified Employee” shall mean a key employee as defined under Section 409A, as
determined in accordance with the Company’s Policy Regarding Section 409A
Compliance.
11.03.    Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. For purposes of the payment
of benefits under the Plan, any and all of the Company’s assets, shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
11.04.    Other Benefits and Agreements. The benefits provided for a Participant
and his or her Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program made available to
the Participant. The Plan shall supplement and shall not supersede, modify or
amend any other such plan or program except as may otherwise be expressly
provided.
11.05.    Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
11.06.    Not a Contract of Service. The terms and conditions of the Plan and
the Annual Enrollment Materials under the Plan shall not be deemed to constitute
a contract of service between the Company and a Participant. Nothing in the Plan
or any Annual Election Form shall be deemed to give a Participant the right to
continue in the service of the Company.
11.07.    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
11.08.    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
11.09.    Captions. The captions of the articles and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

19

--------------------------------------------------------------------------------




11.10.    Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by federal law, shall be
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws, and construed accordingly.
11.11.    Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Ameriprise Financial, Inc.
361 Ameriprise Financial Center
Minneapolis, Minnesota 55474
Attn: Vice President, Benefits
with a copy to:
General Counsel’s Office
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
11.12.    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s Beneficiaries.
11.13.    Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
11.14.    Validity. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
11.15.    Incompetent. If the Committee determines in its discretion that a
benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any Company liability under the Plan for such payment
amount.

20

--------------------------------------------------------------------------------




11.16.    Legal Fees to Enforce Rights After Change in Control. The Company is
aware that upon the occurrence of a Change in Control, the Board (which might
then be composed of new members) or a stockholder of the Company, or of any
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute,
arbitration or litigation seeking to deny Participants the benefits intended
under the Plan. In these circumstances, the purpose of the Plan could be
frustrated. Accordingly, if, following a Change in Control, it should appear to
any Participant that the Company or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder,
or if the Company or any other person takes any action to declare the Plan void
or unenforceable or institutes any arbitration, litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company irrevocably authorizes such
Participant to retain counsel of his or her choice at the expense of the Company
to represent such Participant in connection with the initiation or defense of
any arbitration, litigation or other legal action, whether by or against the
Company or any director, officer, stockholder or other person affiliated with
the Company or any successor thereto in any jurisdiction; provided, however,
that in the event that the trier in any such legal action determines that the
Participant’s claim was not made in good faith or was wholly without merit, the
Participant shall return to the Company any amount received pursuant to this
Article 11.16. Any reimbursements shall be paid in accordance with the Company’s
Policy Regarding Section 409A Compliance.
11.17.    Electronic Documents Permitted. Subject to applicable law, Annual
Election Forms, Annual Enrollment Materials, and other forms or documents may be
in electronic format or made available through means of online enrollment or
other electronic transmission.


* * * * * *

21